Order entered May 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57494-Y

                                            ORDER
       On February 13, 2015, we ordered the trial court to make findings regarding the

reporter’s record in this appeal. On March 23, 2015, we received the reporter’s record, but it was

missing State’s Exhibit nos. 1 and 3. Therefore, on May 6, 2015, this Court ordered court

reporter Sharon Hazlewood to file State’s Exhibit nos. 1 and 3 by May 11, 2015. To date, we

have not received those exhibits, nor has Ms. Hazlewood communicated with the Court

regarding the status of the exhibits.

       Accordingly, we ORDER Sharon Hazlewood to surrender State’s Exhibit nos. 1 and 3 to

the Honorable Elizabeth Frizell, Presiding Judge of the Criminal District Court No. 7, by 4:00

p.m. on FRIDAY, MAY 22, 2015. Thereafter, we further ORDER that Vearneas Faggett,
official court reporter of the Criminal District Court No. 7, file State’s Exhibit nos. 1 and 3 with

this Court by 4:00 p.m. on the following FRIDAY, MAY 29, 2015.

       We warn Ms. Hazlewood that this Court expects complete compliance with this order.

Ms. Hazlewood may not seek to avoid the consequences of this order by seeking to file the

exhibits in another manner.

               FAILURE OF SHARON HAZLEWOOD TO SURRENDER
               STATE’S EXHIBIT NOS. 1 AND 3 TO THE HONORABLE
               ELIZABETH FRIZELL BY THE DATE AND TIME SET
               FORTH ABOVE MAY RESULT IN THE ISSUANCE OF A
               SHOW CAUSE ORDER AND/OR A JUDGMENT OF CIVIL
               AND CRIMINAL CONTEMPT.

       Appellant’s brief is due by JULY 1, 2015.

       We DIRECT the Clerk to send a copy of this order to Sharon Hazlewood, former official

court reporter, Criminal District Court No. 7.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, official court reporter,

Criminal District Court No. 7; the Dallas County Auditor; the Texas Court Reporter’s

Certification Board; and to counsel for all parties.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE